. . -_..
                                                                                  It-32


        OFFICE OF THE AmORNEY                  GENERAL    OF TEXAS
                                      AUSTIN




Honorable C1 l8.
County Attorney
Brewl'tsr  oounty
Alpine,   Texa8




           Your     letter     of A                    rwuestingan   opinion
or thin departmant upon th                             question has been
IeWlVOd*




                                               II Brewster County.
                                                1041, said Bank




                               hen esourity
                                    is dstaribed,
                             Treasury and *heir num-
                                        bon&r,
                     d oontraot and bond rroitse that
     ‘tha oonditiom of the above oontraoted am      .
     euoh, that, wh.wme, the above bounden pledge,
     First National Bank of Alpine, Texa8, was on
     10th day of Bebruary, 1911, duly and legal1   ohosen
     by Oomieeionerr   Court of Brim&m County, 4 mm,
                                                    1
Honorable     0, X, Patterson,     Page 2

                             ..
         a8 County Dspository,    ior said County, for a
         period of two years, ending 60 days from the
         date of the time fired by law for the next
         seleotion  of a depository.’     Then the rest
         of said oontract reoitea     oondltlons of same,
         as provided by statute.”
            The duties of oountp.depositories      are presoribed   in
detail by the statutes,       namely, Artlalea  2544-2SSSa, Vernon’s
Annotated Civil Statutea,        A8 a gsnsral  rule a de ository  is
not relieved    from liability    until the funds depoe Pted with it
come into, the oontrol and oustody of the proper offlolala.
And the liability    my not be disoharged-through      a secret
arrangement, hot equivalent       to payments, made between an in-.
ooming and retiring     depository.     (State V. Tyler County Sank,
202 9. W. 2llt Taague Independent Sahool Diatriot        V, First
State Bank, 241 9. W. 608)
              Article   2544,   Vernon’s   Annotated Civil     Statutes,   pro-
vides,     in partr
                *The Commiealoners Court of each oounty is
         hereby authorized   and required at the February
         Regular Term thereof’ next following    eaoh general
         eleotioa   to enter into a oontraot with any bank-
         ing oorporation,   assmiation   or individual  banker
         in such oounty for the deaositihg    of the gublio
         funds of suah county in suoh bank or banks,       . . .e
              Artiole   2545, Vernon’s     Annotated   Civil   Statutes,   reads
as follows~
                *Any banking aorporation,   association    or
         individual    banker in suah oounty desiring     to
         be designated as oounty depository      shall wake
         and deliver    to the C~ouhty Judge an ajaplioation
         apolying for such fund8 and sold applioation
         s&lx state the amount of paid up oapital         atook
         and permanent surplus of said bank and there
         shall~ be furnished with said appliaatiOn      a
         statement showing the fiuanoial     oondftion    of
         said bank at the date of said applioation       whioh
         shall be delivered     to the county Judge On or
         before     the first day of the terin of the Cow&+
         sioners Court at whioh the SeleOtlOn Of the
                                                                                        169

          Honorable    C, I&, Patterson,   Page 3


                  depositories   is to be made. Said applioation
      ,           shall aleo be aacofipanled by a oertified       aheok
                  for not less than one-half OS one per cent of
  /               the oounty’s revenue’ for the preoeding year aa
‘j,               a guarantee of the good faith on the mart of
                  said bank, and that if said bank is accepted,
                  as county depository,    that it will enter into
                  the bond hereinafter    provided.    Upon the.failure
                  of the banking oorporation,     association,   or
                  individual   banker in suoh oounty that may be
                  selected aa depoeitorp,    to &ve the bond re-
                  quired by law, the amount of such certified
‘I                check shall go to the county as liquidated.
                  damages and the county judge shall readvertise
 I                for appliaations,    if neoesaary,   to obtain a
:                 county depository    ror said county.”
1~                     bticle    2648, Vernon’s   Annotated Civil Statutes;    pm
I
          vides    in partr
                        *It shall be the duty of the Commissioners
                  Court at ten O?.clook a.m. on the first    day of
                  each term at whloh banka are to be seleated as
                  oounty depositories,    to oonaidor all applioa-
                  tions filed with the County Judge, cause suoh
                  applications    to be entered upon the minutes
                  of the Court and to eelect those applicants
                  that are aoceptable    and who order the most
                  favorable    terms and oonditions  for the handling
                  of such funds and having the power to rejeat
                  those whose management or condition,     in the
                  opinion of the Court, does not warrant placing
                  of county funds in their poeaession.      . . ,*
                 It will be noted that Article        2545, aupra, 5peCiflCally
    provides that Vpon the failure          of ,the banking corporation,
    assooiation,     or individual    banker in suoh county that may be
    selected   aa depository,      to give the bond required by law, the
    amount of auoh oertified        oheok’shall    go to the county as liqui-
    dated damage8 and the county judge ahall readvertise            for
    applications,     if neoeesary,    to obtain a county depository
    for said oounty.”       It will be further noted, that the statute
  , (Artioles     2567-2569, Vernon’s Annotated Civil Statutes)         provides
    for the seleation      of a depository      upon the insolvenoy   of a bank
    which is a county, oity or distrlot           dapoeitory.
                       It Is stated   in Corpus Jurls    Seoundum, Vol.   20, p. 7521
Honorable   C, Is. Patterson,   Page 4


            “Under some statutes an annual designation
     of depositpies       la required,   and in such caeo
     designation    of the depositary      oontlnues for a
     qeriod of a year only.         The term of a depositary
       s not limited to one year by a statute requir-
     ing the board of deposits        to meet at a.epeoified
     time annually,      or at any time summoned to
     de&gnat& the banka of the state deemed eligible
     for Ieposite.       A statutory   provirrlon requiring
     the seleotion      of a depositary    every two yeare
     has been held mandatory.         Whore neither statute
     nor agreement fixes. the term of the depositary,
     the relatfon     oont&uaa:durlng      the mutual will
     of the parties      to the oontraot,     and a deeig-
     nation will be presumed to continue until a
     ohawe ie s,howA. IA such aaee the government
     nay :t,erminate the relationship        whenever the
     pubfb safety requirea it, but only by not,ica
     of the eleotion      to wlthdraw the de o&t.         The
     depoeitary    may terminate the relat f onehip only
     by notice of its eleotion        to that effeot and
     the tender of the deposit,         A reda&$gnation      of
     a depoeitary     $8 not neosaeary where the appoint-
     ment it3 expressly      stated to oontinue until
     there is a new advertisement         for bide,    Although
     there is authority       to the contrary,     it ie
     generally    held’that,     where the power to appoint
     ia given In general terms, the appointing au-
     thority cannot bind itself        by appointing     for
     any definite     time, but hau at all times dis-
     oretionary. power of revocation;         and unless there
     i$ axpreaa authoTi.ty to make a designation            for
     a definite    time, the ap’pointing power oannot
     make a binding appointment for a term extend-
     ing beyond Lts own term of office,          but the NO-
     oessor has the right,        on assuming the offfoe,
     to make it8 bwtldoelgna tf 01).        4 . .*
           We think that under the above mentioned etatutes
there la ‘express authority   to make a designation of a oounty
depoeitory  for a definite  time namely, twc years.    And aa
above etated,   a statutory pro&ion    requiring the aeleotion
of a depository   every two year@ hae been held mandatory*
 (In re Cameron Trust Company, 51 3. W. (2d) 1025)
 Honorable   0, E. Pattsraon,     Page 5


              8or the purposes of this opinion, we must aasum
  that the oontraot between the bank and tha oounty i,s a valid
  and binding oontraot and that it wan to oontinus ior a period
  of two ysars.    TBethink that the above mentioned statutes and
  the OoAtraOt ltsali    fir the term of the depository,  and that
. euoh relation   C?OAtiAtl68for euoh time and oamot be~tenafnated
  at will by either party to the oontraot.     Therefore,  wa reB-
  peotfully   answer the above stated question in the negative,
             Trusting   that   the foregoing   fully    answers ycm    in-
 quiry,   we are
                                                Yours   vary   truly